      Case 5:18-cv-00038-CWR-MTP Document 239 Filed 08/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

 MICHAEL EUGENE HAYNES                                                              PLAINTIFF

 V.                                                      CAUSE NO. 5:18-CV-38-CWR-MTP

 WARDEN JODY BRADLEY, ET AL.                                                     DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on July 17, 2020. Docket No. 233. The Report and

Recommendation notified the parties that failure to file written objections to the findings and

recommendations contained therein within 14 days after service would bar further appeal in

accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, the

motions for summary judgment are granted, and this case is dismissed. A separate Final

Judgment will issue this day.

       SO ORDERED, this the 25th day of August, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
